Title: To Thomas Jefferson from J. Phillipe Reibelt, 5 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 5e Oct. 1805.
                  
                  1) Il y a ici un Francais, nommè de Latullaye, cidevant officier de la Marine, grand Amateur et Connaisseur pratique en fait de Botanique, qui—ne voulant pas rentrer en France, quoique y ayant sauvè une partie de sa fortune, et ne voulant pas faire le Commerce en çe pays çi—cultive pour avoir une occupation utile un Jardin, au quel il tient en même tems pour son Amusement une tèrre  renferment 4 a 500 differentes especes de plantes etrangéres a çe pays.
                  Il m’a donnè hier les 3 paquets de Semences cijoint pour Vous, et m’a engagè, de Vous dire, que tout ce, qu’il possede dans son Jardin et dans sa terre, est a Vos ordres, et qu’il Vous prie seulement, lorsque Vous recevrez quelque Objet curieux du regne vegetal soit de l’ancien soit du Nouv. Monde, de vouloir bien penser a lui, et m’en envoyer un tout petit peu pour lui.
                  2) Le Quarantino, qui se trouvoit avant mon depart pour Monticello dans le Jardin d’un Americain—ayant etè plante près du grand Maïs—est devenu une espece batarde, tenant plus au dernier, qu’au premier. Mais Nous en Aurons, comme Vous savez, du Nouveau de l’Italie, dans 4 a 5 Mois, ainsi que de la rave a l huile Chinoise.
                  3) Il y a un petit erreur dans ma derniere lettre relat. a la Somme de Votre dernier Compte— J’avois oubliè le Montant de la Mech. de Person—Elle s’eleve avec çet Ouvrage à 130 G. 60 C. et avec les 4 Caisses pour le buste et la brebis de Bengale, sa Nourriture, l’embarquement de l’un et de l’autre de 426, ensemble a 134, 80 Cents. 
                  Je Vous presente mes profonds hommages.
                  
                     Reibelt.
                  
               